Case 1:19-cr-00500-PKC Document 24 Filed 03/12/20 Page 1 of   2
                                             -2-




       Upon the application of defense counsel, consented to by the government, the

conference originally scheduled for March 17, 2020 is adjourned to April 16, 2020 at

12:30 p.m. in Courtroom 11D. I find that the ends of justice will be served by granting a

continuance and that taking such action outweighs the best interest of the public and the

defendant in a speedy trial. The reasons for this finding are that the grant of the

continuance is needed to allow defense time to review the latest discovery and for the

parties to continue discussions regarding a pre-trial disposition. Accordingly, the time

between today and April 16, 2020 is excluded.

       SO ORDERED.




Dated: March 13, 2020
